DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9.828,537. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising: trifluoroethylene and 2,3,3,3-tetrafluoropropene, wherein a total proportion of trifluoroethylene and 2,3,3,3-tetrafluoropropene based on an entire amount of the working fluid is from 70 to 100 mass %, and a proportion of trifluoroethylene based on a total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is from 35 to 95 mass %.
2. The working fluid according to claim 1, wherein the total proportion of trifluoroethylene and 2,3,3,3-tetrafluoropropene based on the entire amount of the working fluid is from 80 to 100 mass %.

3. The working fluid according to claim 1, wherein the proportion of trifluoroethylene based on the total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is from 40 to 95 mass %.

4. The working fluid according to claim 1, wherein a proportion of trifluoroethylene based on the entire amount of the working fluid is at most 70 mol %.

5. The working fluid according to claim 1, further comprising: a saturated hydrofluorocarbon.

6. The working fluid according to claim 1, further comprising: a hydrofluorocarbon comprising a carbon-carbon double bond other than trifluoroethylene and 2,3,3,3-tetrafluoropropene.

7. The working fluid according to claim 6, wherein the hydrofluorocarbon comprising a carbon-carbon double bond is at least one selected from the group consisting of 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, trans-1,2,3,3,3-pentafluoropropene, cis-1,2,3,3,3-pentafluoropropene, trans-1,3,3,3-tetrafluoropropene, cis-1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene.

8. The working fluid according to claim 6, wherein the hydrofluorocarbon comprising a carbon-carbon double bond is trans-1,3,3,3-tetrafluoropropene.

9. The working fluid according to claim 5, wherein the saturated hydrofluorocarbon is at least one selected from the group consisting of difluoromethane, 1,1-difluoroethane, 1,1,1-trifluoroethane, 1,1,2,2-tetrafluoroethane, 1,1,1,2-tetrafluoroethane, and pentafluoroethane.

10. The working fluid according to claim 5, wherein the saturated hydrofluorocarbon is at least one selected from the group consisting of difluoromethane, 1,1,1,2-tetrafluoroethane, and pentafluoroethane.

11. The working fluid according to claim 10, wherein the saturated hydrofluorocarbon is difluoromethane, based on a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, a proportion of trifluoroethylene is from 30 to 80 mass %, a proportion of 2,3,3,3-tetrafluoropropene is at most 40 mass %, and a proportion of difluoromethane is at most 30 mass %, and a proportion of trifluoroethylene based on the entire amount of the working fluid is at most 70 mol %.

12. A composition for a heat cycle system, comprising: the working fluid according to claim 1 and a lubricating oil.

13. A heat cycle system, which employs the composition according to claim 12.

14. The heat cycle system according to claim 13, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus, or a secondary cooling machine.

15. The heat cycle system according to claim 13, which is a room air-conditioner, a store package air-conditioner, a building package air-conditioner, a plant package air-conditioner, a gas engine heat pump, a train air-conditioning system, an automobile air-conditioning system, a built-in showcase, a separate showcase, an industrial fridge freezer, an ice making machine, or a vending machine.

16. The working fluid according to claim 1, wherein the proportion of trifluoroethylene based on the total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is from 44.4 to 95 mass %.

17. The working fluid according to claim 1, wherein the proportion of trifluoroethylene based on the total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is from 50 to 95 mass %.

The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  The present claims do not Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,862,868. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising: trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, wherein a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane based on an entire amount of the working fluid is higher than 90 mass % and at most 100 mass %, and based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 75 mass %.
2. The working fluid according to claim 1, wherein the proportion of difluoromethane based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane is higher than 30 mass % and at most 44 mass %.
3. The working fluid according to claim 1, wherein based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, the proportion of trifluoroethylene is at least 20 mass % and less than 70 mass %, and the proportion of 2,3,3,3-tetrafluoropropene is at most 40 mass %.
4. The working fluid according to claim 1, wherein based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, the proportion of 2,3,3,3-tetrafluoropropene is at least 5 mass % and at most 40 mass %.
5. A composition for a heat cycle system, comprising the working fluid according to claim 1 and a lubricating oil.
6. A heat cycle system, which employs the composition according to claim 5.
7. The heat cycle system according to claim 6, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus, or a secondary cooling machine.
8. The heat cycle system according to claim 6, which is a room air-conditioner, a store package air-conditioner, a building package air-conditioner, a plant package air-conditioner, a gas engine heat pump, a train air-conditioning system, an automobile air-conditioning system, a built-in showcase, a separate showcase, an industrial fridge freezer, an ice making machine, or a vending machine.
The patent claims also require difluoromethane.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,519,355. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising: trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane.
2. The working fluid of claim 1, wherein, based on a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 44 mass %.
3. The working fluid of claim 2, wherein, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, the proportion of trifluoroethylene is at least 20 mass % and less than 70 mass %, and the proportion of 2,3,3,3-tetrafluoropropene is at most 40 mass %.
4. The working fluid of claim 2, wherein, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, the proportion of 2,3,3,3-tetrafluoropropene is at least 5 mass % and at most 40 mass %.
5. A composition for a heat cycle system, comprising: the working fluid of claim 1 and a lubricating oil.
6. A heat cycle system, which employs the composition of claim 5.
7. The heat cycle system of claim 6, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus, or a secondary cooling machine.
8. The heat cycle system of claim 6, which is a room air-conditioner, a store package air-conditioner, a building package air-conditioner, a plant package air-conditioner, a gas engine heat pump, a train air-conditioning system, an automobile air-conditioning system, a built-in showcase, a separate showcase, an industrial fridge freezer, an ice making machine, or a vending machine.
The patent claims also require difluoromethane.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,220,619. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising: trifluoroethylene, 2,3,3,3-tetrafluoropropene, and a hydrofluorocarbon other than difluoromethane, wherein the working fluid has a global warming potential of at most 300.
2. A working fluid for heat cycle, comprising: trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, wherein based on a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, a proportion of trifluoroethylene is at least 20 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 40 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 44 mass %.
3. The working fluid of claim 1, wherein the hydrofluorocarbon other than difluoromethane is selected from the group consisting of difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane, heptafluorocyclopentane and mixtures thereof.
4. The working fluid of claim 1, wherein the hydrofluorocarbon other than difluoromethane is present in an amount of at most 10 mass % based on the total amount of the trifluoroethylene, the 2,3,3,3-tetrafluoropropene and the hydrofluorocarbon other than difluoromethane.
5. The working fluid of claim 2, wherein the proportion of the total amount of the trifluoroethylene, 2,3,3,3-tetrafluoropropene and the difluoromethane is at least 90 mass % based on the total mass of the working fluid.
6. The working fluid of claim 2, wherein the 2,3,3,3-tetrafluoropropene and the difluoromethane are in the form of a pseudoazeotropic mixture.
7. The working fluid of claim 2, having a relative coefficient of performance of at least 1.000 in comparison to R410A.
8. The working fluid of claim 2, wherein the 2,3,3,3-tetrafluoropropene and the trifluoroethylene are not an azeotropic mixture.
9. The working fluid of claim 2, wherein the trifluoroethylene is present in an amount of 20-50 mass %, the 2,3,3,3-tetrafluoropropene is present in an amount of 10-40 mass % and difluoromethane is present in an amount of 35-44 mass %, wherein mass % is based on the total amount of the trifluoroethylene, the 2,3,3,3-tetrafluoropropene and the difluoromethane.
10. The working fluid according claim 2, having a global warming potential of at most 500.
11. The working fluid according to claim 2, having a global warming potential of at most 300.
Patent claims 2, 5-11 also require difluoromethane and patent claims 1, 3, and 4 require a hydrofluorocarbon other than difluoromethane.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,830,518. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A heat cycle system, comprising a circulation path in which a working fluid for heat cycle containing trifluoroethylene is circulated from a compressor via a condenser, an expansion valve and an evaporator to the compressor, wherein the compressor has in its electrical circuit a current-limiting apparatus capable of limiting the current within 6 milliseconds after the heat cycle system enters into an abnormal operation state.
2. The heat cycle system according to claim 1, wherein the current-limiting apparatus is capable of limiting the current within 1 millisecond after the heat cycle system enters into an abnormal operation state.
3. The heat cycle system according to claim 1, wherein the current limiting by the current-limiting apparatus is conducted by terminating a current.
4. The heat cycle system according to claim 1, wherein the current limiting is conducted by suppressing an energy which the working fluid for heat cycle receives from a spark energy generated in the heat cycle system to be 200 J or lower.
5. The heat cycle system according to claim 1, wherein the current-limiting apparatus is at least one member selected from a semiconductor protecting fuse, a fast-acting fuse, a fast-blow fuse and a current-limiting fuse.
6. The heat cycle system according to claim 1, wherein the working fluid for heat cycle contains trifluoroethylene in an amount of larger than 50 mass %.
7. The heat cycle system according to claim 6, wherein the working fluid for heat cycle contains trifluoroethylene in an amount of larger than 60 mass %.
8. The heat cycle system according to claim 6, wherein the working fluid for heat cycle contains from 60 to 80 mass % of trifluoroethylene and from 20 to 40 mass % of at least one of difluoromethane and 2,3,3,3-tetrafluoro-1-propene.
9. The heat cycle system according to claim 1, wherein the working fluid for heat cycle comprises trifluoroethylene and difluoromethane.
10. The heat cycle system according to claim 1, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus or a secondary cooling machine.
11. The heat cycle system according to claim 1, which is a room air-conditioner, a store package air-conditioner, a building package air-conditioner, a plant package air-conditioner, a gas engine heat pump, a train air-conditioning system, an automobile air-conditioning system, a built-in showcase, a separate showcase, an industrial fridge freezer, an ice making machine or a vending machine.
The patent claims are directed to a heat cycle system whereas present claims 9-16 are directed to working fluids.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,725,632. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition, comprising: a working fluid containing trifluoroethylene and difluoromethane, and a phosphoric acid ester, wherein an interaction distance Ra between the working fluid and the phosphoric acid ester as determined from Hansen solubility parameters of the working fluid and the phosphoric acid ester is less than 9.0.
2. The composition according to claim 1, wherein a content of the phosphoric acid ester is from 0.01 to 10 mass % based on a total mass of the working fluid.
3. The composition according to claim 1, wherein the phosphoric acid ester is a phosphoric acid triester, an acidic phosphoric acid monoester, or an acidic phosphoric acid diester.
4. The composition according to claim 3, wherein the phosphoric acid ester is the phosphoric acid triestes, which is a trialkyl phosphate or a triaryl phosphate.
5. The composition according to claim 3, wherein the phosphoric acid ester is the acidic phosphoric acid monoester, which is a monoalkyl acid phosphate or a monoaryl acid phosphate.
6. The composition according to claim 3, wherein the phosphoric acid ester is the acidic phosphoric acid diester, which is a dialkl acid phosphate or a diaryl acid phosphate.
7. The composition according to claim 1, wherein a mass ratio of trifluoroethylene to difluoromethane in the working fluid is from 1/99 to 99/1.
8. The composition according to claim 1, wherein the working fluid further contains at least one hydrofluoroolefin selected from the group consisting of 2,3,3,3-tetrafluoropropene and 1,3,3,3-tetrafluoropropene.
9. The composition according to claim 8, wherein the working fluid contains trifluoroethylene, difluoromethane, and 2,3,3,3-tetrafluoropropene, and proportions of trifluoroethlene difluoromethane, and 2,3,3,3-tetrafluoropropene based on a total mass of trifluoroethylene, difluoromethane, and 2,3,3,3-tetrailuoropropene are as follows: 10 mass %≦trifluoroethylene<75 mass %, 5 mass %≦odifluoromethane≦75 mass %, and 0 mass %≦2,3,3,3-tetrafluoropropene≦50 mass %.
10. The composition according to claim 8, wherein the working fluid contains trifluoroethylene, difluoromethane, and 1,3,3,3-tetrafluoropropene, and proportions of trifluoroethylene, difluoromethane, and 1,3,3,3-tetrafluoropropene based on a total mass of trifluoroethylene, difluoromethane, and 1,3,3,3-tetrafluoropropene are as follows: 10 mass %≦trifluoroethylene≦80 mass %, 5 mass %≦difluoromethane≦80 mass %, and 5 mass %≦1,3,3,3-tetrafluoropropene≦45 mass %.
11. A heat cycle system, comprising: the composition according to claim 1.
12. The heat cycle system according to claim 11, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus, or a secondary cooling machine.
The patent claims also require difluoromethane and a phosphoric acid ester.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,624,413. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working medium for a heat pump, comprising: 1,1,2-trifluoroethylene; at least one of 1,1,1,2-tetrafluoroethane and pentafluoroethane; and at least one of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene.
2. The working medium of claim 1, which satisfies the formulae (1) to (3):
60≦a≦80  (1)
b+c≧5  (2)
a+b+c+d≧90  (3) wherein a is a content of 1,1,2-trifluoroethylene in mass %, b is a content of 1,1,1,2-tetrafluoroethane in mass %, c is a content of pentafluoroethane in mass %, and d is a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene in mass %.
3. The working medium of claim 1, which satisfies the formula (4):
14.3×b+35×c<500  (4) wherein b is a content of 1,1,1,2-tetrafluoroehtane in mass %, and c is a content of pentafluoroethane in mass %.
4. The working medium of claim 1, wherein a total content of 1,1,1,2-tetrafluoroethane and pentafluoroethane is at most 35 mass %.
5. The working medium of claim 1, wherein a total content of 1,1,1,2-tetrafluoroethane and pentafluoroethane is at most 20 mass %.
6. The working medium of claim 1, wherein a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene is at least 1 mass %.
7. The working medium of claim 1, wherein a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene is at most 35 mass %.
8. The working medium of claim 1, wherein a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene is from 5 to 35 mass %.
9. A heat pump system, comprising: the working medium of claim 1.
10. The heat pump system of claim 9, which is an air-conditioning system.
11. The heat pump system of claim 9, which is a refrigerating system.
12. The working medium of claim 1, wherein a content of 1,1,2-trifluoroethylene is from 60 to 80 mass %, a total content of 1,1,1,2-tetrafluoroethane and pentafluoroethane is from 5 to 35 mass %, and a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene is from 5 to 35 mass %.
13. The working medium of claim 3, wherein a content of 1,1,2-trifluoroethylene is from 60 to 80 mass %, a total content of 1,1,1,2-tetrafluoroethane and pentafluoroethane is from 5 to 35 mass %, and a total content of 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, and 3,3,3-trifluoropropene is from 5 to 35 mass %.
14. The working medium of claim 1, further comprising: at least one hydrofluoroolefin selected from the group consisting of 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, and 1,2,3,3,3-pentafluoropropene.
15. The working medium of claim 1, further comprising: at least one hydrofluorocarbon selected from the group consisting of difluoromethane, difluoroethane, trifluoroethane, tetrafluoroethane other than 1,1,1,2-tetrafluoroethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane, and heptafluorocyclopentane.
16. The working medium of claim 1, further comprising: at least one hydrocarbon selected from the group consisting of propane, propylene, cyclopropane, butane, isobutane, pentane, and isopentane.
17. The working medium of claim 1, further comprising: at least one hydrochlorofluoroolefin selected from the group consisting of 1-chloro-2,3,3,3-tetrafluoropropene and 1-chloro-1,2-difluoroethylene.
18. The working medium of claim 1, further comprising: at least one chlorofluoroolefin selected from the group consisting of 1,1-dichloro-2,3,3,3-tetrafluoropropene and 1,2-dichloro-1,2-difluoroethylene.
19. The working medium of claim 1, wherein the working medium comprises 1,1,2-trifluoroethylene, pentafluoroethane, and 2,3,3,3-tetrafluoropropene.
20. The working medium of claim 1, wherein the working medium comprises 1,1,2-trifluoroethylene, 1,1,1,2-tetrafluoroethane, and 1,3,3,3-tetrafluoropropene.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,053,607. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising trifluoroethylene, 1,1-difluoroethylene, and difluoromethane, wherein a proportion of 1,1-difluoroethylene is less than 1.5 mass % based on an entire amount of the working fluid.
2. The working fluid according to claim 1, wherein a proportion of trifluoroethylene is at least 20 mass % based on the entire amount of the working fluid.
3. The working fluid according to claim 1, further comprising a hydrofluoroolefin.
4. The working fluid according to claim 3, wherein the hydrofluoroolefin is 2,3,3,3-tetrafluoropropene.
5. A working fluid for heat cycle, comprising trifluoroethylene, 1,1-difluoroethylene, and difluoromethane, wherein a proportion of 1,1-difluoroethylene is less than 1.5 mass % based on an entire amount of the working fluid, and a total proportion of trifluoroethylene and difluoromethane is at least 80 mass % based on the entire amount of the working fluid.
6. The working fluid according to claim 5, wherein a proportion of trifluoroethylene is at least 20 mass % based on the entire amount of the working fluid.
7. A working fluid for heat cycle, comprising trifluoroethylene, 1,1-difluoroethylene, difluoromethane, and 2,3,3,3-tetrafluoropropene, wherein a proportion of 1,1-difluoroethylene is less than 1.5 mass % based on an entire amount of the working fluid, and a total proportion of trifluoroethylene and 2,3,3,3-tetrafluoropropene is at least 70 mass % based on the entire amount of the working fluid.
8. The working fluid according to claim 7, wherein a proportion of trifluoroethylene is at least 20 mass based on the entire amount of the working fluid.
9. A working fluid for heat cycle, comprising trifluoroethylene, 1,1-difluoroethylene, difluoromethane and 2,3,3,3-tetrafluoropropene, wherein a proportion of 1,1-difluoroethylene is less than 1.5 mass % based on an entire amount of the working fluid.
10. The working fluid according to claim 9, wherein a proportion of trifluoroethylene is at least 20 mass % and less than 70 mass %, a proportion of difluoromethane is at least 30 mass % and at most 75 mass %, and a proportion of 2,3,3,3-tetrafluoropropene is at most 50 mass %, based on the entire amount of the working fluid.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  

Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,957,429. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition, comprising a working fluid for heat cycle containing difluoromethane as a saturated fluorinated hydrocarbon compound, trifluoroethylene and 2,3,3,3-tetrafluoropropene as unsaturated fluorinated hydrocarbon compounds, and optionally at least one other unsaturated fluorinated hydrocarbon compound which is a compound comprising at least one carbon-carbon unsaturated bond and represented by formula (I), and a refrigerant oil having a breakdown voltage of at least 25 kV, a hydroxyl value of at most 0.1 mgKOH/g, and a minimum temperature on a high temperature side of a phase separation temperature from the working fluid for heat cycle of at least 35° C. and a maximum temperature on a low temperature side of at most −60° C.:C.sub.xF.sub.yR.sub.z  (I), where R is H or Cl, x is an integer of from 2 to 6, y is an integer of from 1 to 12, and z is an integer of from 0 to 11, provided that 2x≥y+z≥2.

2. The composition according to claim 1, wherein the compound of the formula (I) where x is 2 or 3 is contained.
3. The composition according to claim 2, wherein the at least one other unsaturated fluorinated hydrocarbon compound selected from the group consisting of 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, (E)-1,2,3,3,3-pentafluoropropene, (Z)-1,2,3,3,3-pentafluoropropene, (E)-1,3,3,3-tetrafluoropropene, (Z)-1,3,3,3-tetrafluoropropene and 3,3,3-trifluoropropene is contained.

4. The composition according to claim 1, wherein the working fluid for heat cycle further contains at least one other saturated fluorinated hydrocarbon compound.

5. The composition according to claim 4, wherein the at least one other saturated fluorinated hydrocarbon compound selected from the group consisting of trifluoromethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, trifluoroiodomethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane and heptafluorocyclopentane is contained.

6. The composition according to claim 1, wherein a content of trifluoroethylene is from 20 to 80 mass % per 100 mass % of the working fluid.

7. The composition according to claim 1, wherein a content of difluoromethane is from 20 to 80 mass % per 100 mass % of the working fluid.

8. The composition according to claim 1, wherein a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid is higher than 90 mass % and at most 100 mass %, and based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 75 mass %.

9. The composition according to claim 1, wherein a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene, and difluoromethane, a proportion of a total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is at least 70 mass %, a proportion of trifluoroethylene is at least 30 mass % and at most 80 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 40 mass %, and a proportion of difluoromethane is higher than 0 mass % and at most 30 mass %, and a ratio of trifluoroethylene to 2,3,3,3-tetrafluoropropene is at most 95/5.

10. The composition according to claim 1, wherein the refrigerant oil comprises at least one of a polyol ester refrigerant oil and a polyvinyl ether refrigerant oil.

11. The composition according to claim 1, wherein the refrigerant oil has a kinematic viscosity at 40° C. of from 5 to 200 mm.sup.2/s and a kinematic viscosity at 100° C. of from 1 to 100 mm.sup.2/s.

12. The composition according to claim 1, wherein the refrigerant oil has an aniline point of at least −100° C. and at most 0° C.

13. A heat cycle system, comprising the composition according to claim 1.

14. The heat cycle system according to claim 13, which is at least one of a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus, and a secondary cooling machine.

15. The heat cycle system according to claim 14, which comprises a compression mechanism comprising a contact portion in contact with the composition, wherein the contact portion comprises at least one of an engineering plastic, an organic film, and an inorganic film.
50 mass %, based on the entire amount of the working fluid.

The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,957,430. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition for a heat cycle system, comprising: a working fluid for heat cycle containing at least one unsaturated fluorinated hydrocarbon compound of formula (I), which contains at least one carbon-carbon unsaturated bond, and a refrigerant oil having a breakdown voltage of at least 25 kV, a hydroxyl value of at most 0.1 mgKOH/g, and an aniline point temperature of at least −100° C. and at most 0° C.:
C.sub.xF.sub.yR.sub.z  (I) where R is H or Cl, x is an integer of from 2 to 6, y is an integer of from 1 to 12, and z is an integer of from 0 to 11, provided that 2x≥y+z≥2, wherein the refrigerant oil does not comprise an ether refrigerant oil.
2. The composition according to claim 1, wherein the compound of the formula (I) with x being 2 or 3 is contained.
3. The composition according to claim 2, wherein the unsaturated fluorinated hydrocarbon compound is at least one selected from the group consisting of trifluoroethylene, 2,3,3,3-tetrafluoropropene, 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, (E)-1,2,3,3,3-pentafluoropropene, (Z)-1,2,3,3,3-pentafluoropropene, (E)-1,3,3,3-tetrafluoropropene, (Z)-1,3,3,3-tetrafluoropropene and 3,3,3-trifluoropropene.
4. The composition according to claim 1, wherein the working fluid for heat cycle further contains a saturated fluorinated hydrocarbon compound.
5. The composition according to claim 4, wherein the saturated fluorinated hydrocarbon compound is at least one selected from the group consisting of trifluoromethane, difluoromethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, trifluoroiodomethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane and heptafluorocyclopentane.
6. The composition according to claim 1, wherein trifluoroethylene is contained as the unsaturated fluorinated hydrocarbon compound in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
7. The composition according to claim 4, wherein difluoromethane is contained as the saturated fluorinated hydrocarbon compound in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
8. The composition according to claim 4, wherein trifluoroethylene and 2,3,3,3-tetrafluoropropene are contained as the unsaturated fluorinated hydrocarbon compound, and difluoromethane is contained as the saturated fluorinated hydrocarbon compound, a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, and based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 75 mass %.
9. The composition according to claim 4, wherein trifluoroethylene and 2,3,3,3-tetrafluoropropene are contained as the unsaturated fluorinated hydrocarbon compound, and difluoromethane is contained as the saturated fluorinated hydrocarbon compound, a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of a total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is at least 70 mass %, a proportion of trifluoroethylene is at least 30 mass % and at most 80 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 40 mass %, and a proportion of difluoromethane is higher than 0 mass % and at most 30 mass %, and a ratio of trifluoroethylene to 2,3,3,3-tetrafluoropropene is at most 95/5.
10. The composition according to claim 1, wherein the refrigerant oil is at least one polyol ester refrigerant oil.
11. The composition according to claim 1, wherein the refrigerant oil has a kinematic viscosity at 40° C. of from 5 to 200 mm.sup.2/s and a kinematic viscosity at 100° C. of from 1 to 100 mm.sup.2/s.
12. A heat cycle system, comprising the composition according to claim 1.
13. The heat cycle system according to claim 12, which is at least one selected from the group consisting of a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus and a secondary cooling machine.
14. The heat cycle system according to claim 12, wherein the heat cycle system has a compression mechanism having a contact portion in contact with the composition, and the contact portion comprises at least one selected from the group consisting of an engineering plastic, an organic film and an inorganic film.
15. The heat cycle system according to claim 14, wherein the contact portion comprises the engineering plastic, which is at least one selected from the group consisting of a polyamide resin, a polyphenylene sulfide resin, a polyacetal resin and a fluororesin.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,976,067. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition for a heat cycle system, comprising: a working fluid for heat cycle containing at least one unsaturated fluorinated hydrocarbon compound of formula (I), which contains at least one carbon-carbon unsaturated bond, and a refrigerant oil having a breakdown voltage of at least 25 kV, a hydroxyl value of at most 0.1 mgKOH/g, and a kinematic viscosity at 40° C. of from 5 to 200 mm.sup.2/s and a kinematic viscosity at 100° C. of from 1 to 100 mm.sup.2/s:
C.sub.xF.sub.yR.sub.z  (I) where R is H or Cl, x is an integer of from 2 to 6, y is an integer of from 1 to 12, and z is an integer of from 0 to 11, provided that 2x≥y+z≥2, wherein the refrigerant oil does not comprise an ether refrigerant oil.
2. The composition according to claim 1, wherein the compound of the formula (I) with x being 2 or 3 is contained.
3. The composition according to claim 2, wherein the unsaturated fluorinated hydrocarbon compound is at least one selected from the group consisting of trifluoroethylene, 2,3,3,3-tetrafluoropropene, 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, (E)-1,2,3,3,3-pentafluoropropene, (Z)-1,2,3,3,3-pentafluoropropene, (E)-1,3,3,3-tetrafluoropropene, (Z)-1,3,3,3-tetrafluoropropene and 3,3,3-trifluoropropene.
4. The composition according to claim 1, wherein the working fluid for heat cycle further contains a saturated fluorinated hydrocarbon compound.
5. The composition according to claim 4, wherein the saturated fluorinated hydrocarbon compound is at least one selected from the group consisting of trifluoromethane, difluoromethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, trifluoroiodomethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane and heptafluorocyclopentane.
6. The composition according to claim 1, wherein trifluoroethylene is contained as the unsaturated fluorinated hydrocarbon compound in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
7. The composition according to claim 4, wherein difluoromethane is contained as the saturated fluorinated hydrocarbon compound in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
8. The composition according to claim 4, wherein trifluoroethylene and 2,3,3,3-tetrafluoropropene are contained as the unsaturated fluorinated hydrocarbon compound, and difluoromethane is contained as the saturated fluorinated hydrocarbon compound, a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, and based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 75 mass %.
9. The composition according to claim 4, wherein trifluoroethylene and 2,3,3,3-tetrafluoropropene are contained as the unsaturated fluorinated hydrocarbon compound, and difluoromethane is contained as the saturated fluorinated hydrocarbon compound, a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of a total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is at least 70 mass %, a proportion of trifluoroethylene is at least 30 mass % and at most 80 mass %, a proportion of 2,3,3,3-tetrafluoropropene is at most 40 mass %, and a proportion of difluoromethane is higher than 0 mass % and at most 30 mass %, and a ratio of trifluoroethylene to 2,3,3,3-tetrafluoropropene is at most 95/5.
10. The composition according to claim 1, wherein the refrigerant oil is at least one polyol ester refrigerant oil.
11. The composition according to claim 1, which contains at least one additive selected from the group consisting of a copper deactivator, an extreme-pressure agent, an oil agent, an antioxidant, an acid scavenger, an antifoaming agent and a polymerization inhibitor.
12. A heat cycle system, comprising the composition according to claim 1.
13. The heat cycle system according to claim 12, which is at least one selected from the group consisting of a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus and a secondary cooling machine.
14. The heat cycle system according to claim 12, wherein the heat cycle system has a compression mechanism having a contact portion in contact with the composition, and the contact portion comprises at least one selected from the group consisting of an engineering plastic, an organic film and an inorganic film.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.  
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,072,194. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A working fluid for heat cycle, comprising trifluoroethylene and difluoroethylene, wherein the proportion of the content of trifluoroethylene is at least 8.5 mass % based on the working fluid, and the proportion of the content of difluoroethylene is at least 4 ppm and less than 1.5 mass % based on the working fluid.
2. The working fluid for heat cycle according to claim 1, wherein difluoroethylene is 1,1-difluoroethylene.
3. The working fluid for heat cycle according to claim 1, wherein the proportion of the content of difluoroethylene is at most 0.5 mass % based on the working fluid.
4. The working fluid for heat cycle according to claim 1, wherein the proportion of the content of trifluoroethylene is at least 10 mass % based on the entire amount of the working fluid.
5. The working fluid for heat cycle according to claim 1, wherein the proportion of the content of trifluoroethylene is at most 70 mass % based on the entire amount of the working fluid.
6. The working fluid for heat cycle according to claim 1, further comprising difluoromethane and 2,3,3,3-tetrafluoropropene.
7. The working fluid for heat cycle according to claim 1, further comprising difluoromethane and trans-1,3,3,3-tetrafluoropropene.
8. The working fluid for heat cycle according to claim 1, which further comprises a hydrofluorocarbon and/or a hydrofluoroolefin.
9. The working fluid for heat cycle according to claim 8, wherein the hydrofluorocarbon is difluoromethane.
10. The working fluid for heat cycle according to claim 8, wherein the hydrofluoroolefin is 2,3,3,3-tetrafluoropropene.
11. The working fluid for heat cycle according to claim 8, wherein the hydrofluoroolefin is trans-1,3,3,3-tetrafluoropropene.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,196,552. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition for a heat cycle system, comprising: a working fluid comprising trifluoroethylene and difluoromethane; and a lubricating oil, wherein the lubricating oil is selected from the group consisting of: a dibasic acid ester oil; a polychlorotrifluoroethylene having a degree of polymerization of from 3 to 10; a hydrocarbon synthetic oil which is a poly-α-olefin represented by H(CH(R)CH.sub.2).sub.nH, where R is an alkyl group having 1 to 10 carbon atoms, and n is an integer of from 3 to 10; and a combination thereof, such that the interaction distance (Ra.sub.1123) between trifluoroethylene and the lubricating oil as determined from the Hansen solubility parameters is shorter than the interaction distance (Ra.sub.32) between difluoromethane and the lubricating oil, and wherein the total amount of trifluoroethylene and difluoromethane in the working fluid is at least 90 mass % per 100 mass % of the working fluid.
2. The composition for a heat cycle system according to claim 1, wherein the difference (Ra.sub.32-Ra.sub.1123) between the interaction distance (Ra.sub.1123) and the interaction distance (Ra.sub.32) is at least 1.
3. The composition for a heat cycle system according to claim 1, wherein the mass ratio of the working fluid to the lubricating oil is from 1/10 to 10/1.
4. The composition for a heat cycle system according to claim 1, wherein the mass ratio (trifluoroethylene/difluoromethane) of trifluoroethylene to difluoromethane in the working fluid is from 1/99 to 99/1.
5. The composition for a heat cycle system according to claim 1, wherein the proportion of the content of trifluoroethylene in the working fluid is at least 10 mass % based on the entire amount of the working fluid.
6. The composition for a heat cycle system according to claim 1, wherein the working fluid further comprises at least one hydrofluoroolefin selected from 2,3,3,3-tetrafluoropropene, trans-1 ,3 ,3 ,3-tetrafluoropropene and cis-1 ,3,3,3-tetrafluoropropene.
7. The composition for a heat cycle system according to claim 6, wherein the interaction distance between the hydrofluoroolefin and the lubricating oil is equal to or longer than the interaction distance (Ra.sub.1123) between trifluoroethylene and the lubricating oil.
8. The composition for a heat cycle system according to claim 1, wherein the working fluid further comprises 2,3,3,3-tetrafluoropropene.
9. The composition for a heat cycle system according to claim 8, wherein the difference (Ra.sub.1234yf-Ra.sub.1123) between the interaction distance (Ra.sub.1234yf) between 2,3,3,3-tetrafluoropropene and the lubricating oil and the interaction distance (Ra.sub.1123) is at least 0.
10. A heat cycle system, comprising the composition for a heat cycle system as defined in claim 1.
11. The heat cycle system according to claim 10, wherein the heat cycle system is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus or a secondary cooling machine.
12. The composition for a heat cycle system according to claim 1, wherein the interaction distance (Ra.sub.1123) between trifluoroethylene and the lubricating oil is from 0 to 9.
13. The composition for a heat cycle system according to claim 1, wherein the interaction distance (Ra.sub.1123) between trifluoroethylene and the lubricating oil is from 0 to 3.
14. The composition for a heat cycle system according to claim 1, wherein the interaction distance (Ra.sub.32) between difluoromethane and the lubricating oil is at least 6.
15. The composition for a heat cycle system according to claim 1, wherein the interaction distance (Ra.sub.32) between difluoromethane and the lubricating oil is at least 12.
16. The composition for a heat cycle system according to claim 1, wherein the difference (Ra.sub.32-Ra.sub.1123) between the interaction distance (Ra.sub.1123) and the interaction distance (Ra.sub.32) is at least 3.
17. The composition for a heat cycle system according to claim 1, wherein the difference (Ra.sub.32-Ra.sub.1123) between the interaction distance (Ra.sub.1123) and the interaction distance (Ra.sub.32) is at least 6.
18. The composition for a heat cycle system according to claim 1, wherein the dibasic acid ester oil is an ester of a C.sub.5-10 dibasic acid with a C.sub.2-15 monohydric alcohol.
19. The composition for a heat cycle system according to claim 1, wherein the mass ratio of trifluoroethylene to difluoromethane (trifluoroethylene/difluoromethane) is from 20/80 to 80/20, and the mass ratio of the working fluid to the lubricating oil (the working fluid/the lubricating oil) is from 1/3 to 3/1.
20. The composition for a heat cycle system according to claim 1, wherein the lubricating oil is selected from the group consisting of: a dibasic acid ester oil; a polychlorotrifluoroethylene having a degree of polymerization of from 3 to 10; and a combination thereof.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.
Claims 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,233,371. 
With respect to the present claims, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition for a heat cycle system, comprising: a working fluid for heat cycle containing difluoromethane as a saturated fluorinated hydrocarbon compound, trifluoroethylene and 2,3,3,3-tetrafluoropropene as unsaturated fluorinated hydrocarbon compounds, and optionally at least one other unsaturated fluorinated hydrocarbon compound containing at least one carbon-carbon unsaturated bond and represented by formula (I), and a refrigerant oil having a breakdown voltage of at least 25 kV, a hydroxyl value of at most 0.1 mgKOH/g, and an aniline point temperature of at least −100° C. and at most 0° C.:
C.sub.xF.sub.yR.sub.z  (I) wherein R is H or Cl, x is an integer of from 2 to 6, y is an integer of from 1 to 12, and z is an integer of from 0 to 11, provided that 2x≥y+z≥2.
2. The composition according to claim 1, wherein the working fluid contains the other unsaturated fluorinated hydrocarbon compound of the formula (I) with x being 2 or 3.
3. The composition according to claim 2, wherein the other unsaturated fluorinated hydrocarbon compound is at least one selected from the group consisting of 1,2-difluoroethylene, 2-fluoropropene, 1,1,2-trifluoropropene, (E)-1,2,3,3,3-pentafluoropropene, (Z)-1,2,3,3,3-pentafluoropropene, (E)-1,3,3,3-tetrafluoropropene, (Z)-1,3,3,3-tetrafluoropropene and 3,3,3-trifluoropropene.
4. The composition according to claim 1, wherein the working fluid for heat cycle further contains at least one other saturated fluorinated hydrocarbon compound.
5. The composition according to claim 4, wherein the other saturated fluorinated hydrocarbon compound is at least one selected from the group consisting of trifluoromethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, trifluoroiodomethane, pentafluoropropane, hexafluoropropane, heptafluoropropane, pentafluorobutane and heptafluorocyclopentane.
6. The composition according to claim 1, wherein trifluoroethylene is contained in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
7. The composition according to claim 1, wherein difluoromethane is contained in a content of from 20 to 80 mass % per 100 mass % of the working fluid for heat cycle.
8. The composition according to claim 1, wherein a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, and based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of trifluoroethylene is at least 10 mass % and less than 70 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 50 mass %, and a proportion of difluoromethane is higher than 30 mass % and at most 75 mass %.
9. The composition according to claim 1, wherein a proportion of a total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane based on an entire amount of the working fluid for heat cycle is higher than 90 mass % and at most 100 mass %, based on the total amount of trifluoroethylene, 2,3,3,3-tetrafluoropropene and difluoromethane, a proportion of a total amount of trifluoroethylene and 2,3,3,3-tetrafluoropropene is at least 70 mass %, a proportion of trifluoroethylene is at least 30 mass % and at most 80 mass %, a proportion of 2,3,3,3-tetrafluoropropene is higher than 0 mass % and at most 40 mass %, and a proportion of difluoromethane is higher than 0 mass % and at most 30 mass %, and a ratio of trifluoroethylene to 2,3,3,3-tetrafluoropropene is at most 95/5.
10. The composition according to claim 1, wherein the refrigerant oil is at least one selected from the group consisting of a polyol ester refrigerant oil and a polyvinyl ether refrigerant oil.
11. The composition according to claim 1, wherein the refrigerant oil has a kinematic viscosity at 40° C. of from 5 to 200 mm.sup.2/s and a kinematic viscosity at 100° C. of from 1 to 100 mm.sup.2/s.
12. A heat cycle system, comprising: the composition according to claim 1.
13. The heat cycle system according to claim 12, which is at least one selected from the group consisting of a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus and a secondary cooling machine.
14. The heat cycle system according to claim 12, wherein the heat cycle system has a compression mechanism having a contact portion in contact with the composition, and the contact portion comprises at least one selected from the group consisting of an engineering plastic, an organic film and an inorganic film.
15. The heat cycle system according to claim 14, wherein the contact portion comprises the engineering plastic, which is at least one selected from the group consisting of a polyamide resin, a polyphenylene sulfide resin, a polyacetal resin and a fluororesin.
The patent claims also require other components.  Still, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.  The claims of the patent do not explicitly recite that the working fluid exhibits a pressure change of 0.00 and a temperature of 0.5°C or less in an evaluation of self-decomposition according to the evaluation steps set forth therein.  Further with respect to present claim 12, the claims in the patent do not recite GWP levels.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the claims are rejected as non-statutory double patenting.
Allowable Matter
A proper Terminal Disclaimer over each and every patent listed above would overcome the nonstatutory double patenting rejections.  Again, to expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
The prior art and record as a whole have been carefully reviewed.  None of the prior art references, alone or in combination, teaches or suggests the presently claimed working fluid, composition, and heat cycle system with trifluoroethylene, 2,3,3,3-tetrafluoropropene, and all the other limitations presently claimed.  The examples in the present Specification also show unexpectedly better results.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761